 Case 2:07-cv-03239-TJH-RNB Document 533-2 Filed 11/27/19 Page 1 of 4 Page ID
                                  #:10143


 1   JOSEPH HUNT
     Assistant Attorney General
 2   Civil Division
     DAVID MCCONNELL
 3   Director, Office of Immigration Litigation
     Appellate Court Section
 4   ERNESTO MOLINA
     Deputy Director
 5   SARAH WILSON
     Senior Litigation Counsel
 6   United States Department of Justice
     Office of Immigration Litigation,
 7   District Court Section
            P.O. Box 868, Ben Franklin Station
 8          Washington, DC 20044
            Phone: (202) 532-4700/(205) 244-2140
 9          sarah.s.wilson@usdoj.gov
10   Attorneys for Federal Respondents
11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13                                WESTERN DIVISION
14
     ALEJANDRO RODRIGUEZ, et al.,         |   Case No. CV 07-3239-TJH
15                                        |
                 Petitioners,             |
16                                        |   [PROPOSED] ORDER ON
           vs.                            |   RESPONDENTS’ MOTION TO
17                                        |   VACATE PRELIMINARY
     DAVID MARIN, in his capacity as      |   INJUNCTION AND DECERTIFY
18   U.S. Immigration and Customs         |   CLASS
     Enforcement, Los Angeles District    |
19   Field Office Director, et al.,       |   The Honorable Terry Hatter, Jr.
                                          |
20               Respondents.             |   Hearing Date: February 17, 2020
                                          |   Hearing Time: 10:00 am
21                                        |
                                          |
22                                        |
                                          |
23                                        |
                                          |
24                                        |
25

26

27

28
 Case 2:07-cv-03239-TJH-RNB Document 533-2 Filed 11/27/19 Page 2 of 4 Page ID
                                  #:10144


 1         The Court has already recognized the vacatur of the permanent injunction under
 2   Jennings v. Rodriguez, 138 S. Ct. 830 (2018), and the preliminary injunction must be
 3   vacated for the same reason. Petitioners have not moved for a preliminary injunction
 4   on their constitutional claims and the preliminary injunction was entered on statutory
 5   claims that have been rejected by the Supreme Court. Therefore, Respondents’ motion
 6   to vacate the injunction is GRANTED.
 7          In addition, the class and subclasses should be decertified. On a motion for
 8   decertification, the Petitioners continue to “bear[] the burden of demonstrating that the
 9   requirements of [Federal] Rule[] [of Civil Procedure] 23(a) and (b) are met.” Marlo v.
10   United Parcel Serv., Inc., 639 F.3d 942, 947 (9th Cir. 2011). Under Rule 23,
11   Petitioners bear the “rigorous” burden of demonstrating, among other things, that
12   there are “questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2),
13   (b)(2); Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011). To satisfy Rule
14   23(b)(2), Petitioners must show that relief “is available to the class as a whole” and
15   that the challenged conduct is “such that it can be enjoined or declared unlawful only
16   as to all of the class members or as to none of them.” Wal-Mart, 564 U.S. at 360.
17         Petitioners have not satisfied their “rigorous” burden under Rule 23. Id. at 350-
18   51. Every court to consider the validity of a six-month rule since the Supreme Court’s
19   decision in this case has agreed that the relevant due process factors are so profoundly
20   individualized that the right to a bond hearing cannot be resolved on a classwide basis
21   based on a share six month of detention time alone. See, e.g., Borbot v. Warden
22   Hudson County Correctional Facility, 906 F.3d 274 (3d Cir. 2018) (upholding
23   constitutionality of section 1226(a) as applied to detainee held for 18 months); Abdi v.
24   McAleenan, --- F. Supp. 3d ---, 2019 WL 4621898 (W.D.N.Y. Sept. 24, 2019)
25   (rejecting six-month rule for now-decertified class of asylum seekers detained under
26   section 1225(b)(1)(B)(ii)); Reid v. Donelan, 390 F. Supp. 3d 201, 219 (D. Mass. 2019)
27   (rejecting six-month rule for class of section 1226(c) detainees); Sajous v. Decker, No.
28   18-cv-2447, 2018 WL 2357266, at *10 (S.D.N.Y. May 23, 2018) (rejecting six-month

                                                2
 Case 2:07-cv-03239-TJH-RNB Document 533-2 Filed 11/27/19 Page 3 of 4 Page ID
                                  #:10145


 1   rule in favor of an individualized due process analysis of section 1226(c) claims for
 2   bond hearing). Therefore, Respondents’ motion to decertify the class is GRANTED.
 3

 4   Dated:
 5                                        _____________________________
 6                                        Hon. Terry J. Hatter
                                          United States District Court
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
 Case 2:07-cv-03239-TJH-RNB Document 533-2 Filed 11/27/19 Page 4 of 4 Page ID
                                  #:10146


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          1
